DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Claim Status
This office action is in response to the amendment and comments submitted 5/24/2022.
Claims 1, and 6 have been amended. Support for claims 1 and 6 is found in figure 5 of the instant specification.
Claims 12 and 13 have been added; support for the claims 12 and 13 is found in page 9 of the instant specification.
Claims 1-13 are currently pending.

Claim Rejections
The claim rejection of claims 1-11 are withdrawn because of the amendments to the claims.

Allowable Subject Matter
Claims 1-13 are allowed.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
	The closet prior art of record Tsunekawa (US2005/0031961A1). Tsunekawa discloses secondary battery with jelly-roll electrode [0017][0081], comprising: a current collector that extends in one direction [0010]; a first active material layer on the surface of the current collector [0010] and comprising a first inclined portion and a first protruding portion [Fig.2], and a second active material layer provide on the other surface of the current collector [0010], and comprising a second inclined portion and second protruding portion [Fig. 2].

The prior art  does not disclose or suggest a first active material layer provided on one surface of the current collector and comprising a first inclined portion and a first protruding portion sequentially arranged from an end of the current collector, wherein the first inclined portion and the first protruding portion are separate apart with a first flat portion, and the first inclined portion is closer to the end of the current collector than the first protruding portion and a second active material layer provided on the other surface of the current collector and comprising a second inclined portion and a second protruding portion sequentially arranged from the end of the current collector, wherein the second inclined portion and the second protruding portion are separate apart with a second flat portion, and the second inclined potion is closer to the end of the current collector than the second protruding portion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728